Citation Nr: 1308472	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April to August 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

The Veteran was scheduled to testify before a Veterans Law Judge (VLJ) at a hearing to be held at the RO on September 20, 2012 at 12:30 p.m.  The VLJ made a notation on the hearing notice in the claims file that the Veteran did appear on that day, several hours early, and left before he could be scheduled in after the 8:30 a.m. hearings.  The Veteran stated that he had to catch a bus.

A review of the claims file, to include the VACOLS database, shows that the Veteran subsequently requested rescheduling of the hearing.  Specifically, an October 2012 note in the "mail" tab in VACOLS indicates that the Veteran submitted a written request shortly after the hearing to this effect.  He indicated that he appeared at the RO on his originally scheduled hearing date, but he had to leave before his hearing time, as his bus departed before then.

The October 2012 VACOLS note also shows that the Veteran's written submission was forwarded to the RO for appropriate action.  It does not appear that any action was taken to reschedule the Veteran for this requested hearing.

Based on the above circumstances, to include the Veteran's written submission, the Board finds good cause to reschedule the Veteran's requested hearing.

Inasmuch the RO schedules such hearings, this case must be returned to the RO to arrange for such a hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to reschedule the Veteran for a hearing with a VLJ in accordance with the docket number of his appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


